1

2

3                               UNITED STATES DISTRICT COURT
4                                       DISTRICT OF NEVADA
5                                                  ***
6     TERON FRANKLIN,                                     Case No. 3:18-cv-00150-MMD-CBC
7                                        Petitioner,                     ORDER
             v.
8
      TIMOTHY FILSON, et al.,
9
                                     Respondents.
10

11          This action is a petition for a writ of habeas corpus filed pursuant to 28 U.S.C. §

12   2254 by Nevada state prisoner Teron Franklin. On October 16, 2018, this court granted

13   Petitioner’s motion for counsel and appointed the Federal Public Defender to represent

14   Petitioner in this action (ECF No. 8). On November 15, 2018, Thomas Kenneth Lee of

15   the Federal Public Defender’s Office appeared on behalf of Petitioner (ECF No. 11).

16   The Court now sets a schedule for further proceedings in this action.

17          The parties must note that they are not required to submit courtesy copies in this

18   case at this time. After the amended petition is filed, the Court may issue an order

19   directing the parties to send any necessary courtesy copies to the court.

20          It is therefore ordered that counsel for Petitioner shall meet with Petitioner as

21   soon as reasonably possible, if counsel has not already done so, to: (a) review the

22   procedures applicable in cases under 28 U.S.C. § 2254; (b) discuss and explore with

23   Petitioner, as fully as possible, the potential grounds for habeas corpus relief in

24   Petitioner’s case; and (c) advise Petitioner that all possible grounds for habeas corpus

25   relief must be raised at this time in this action and that the failure to do so will likely

26   result in any omitted grounds being barred from future review.

27

28
1           It is further ordered that Petitioner will have 90 days from the date of this order to

2    file and serve on Respondents an amended petition for writ of habeas corpus, which

3    shall include all known grounds for relief (both exhausted and unexhausted).

4           It is further ordered that Respondents will have 45 days after service of an

5    amended petition within which to answer, or otherwise respond to, the amended

6    petition. If Petitioner does not file an amended petition, Respondents shall have 45 days

7    from the date on which the amended petition is due within which to answer, or otherwise

8    respond to, Petitioner’s original petition.

9           It is further ordered that, if and when Respondents file an answer or other

10   responsive pleading, Petitioner shall have 30 days after service of the answer or

11   responsive pleading to file and serve his response.

12          It is further ordered that any state court record exhibits filed by the parties herein

13   shall be filed with an index of exhibits identifying the exhibits by number or letter. The

14   CM/ECF attachments that are filed shall further be identified by the number or letter of

15   the exhibit in the attachment.

16

17          DATED THIS 20th day of November 2018.

18

19                                                     MIRANDA M. DU
                                                       UNITED STATES DISTRICT JUDGE
20

21

22

23

24

25

26

27

28
                                                   2
